DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on September 30, 2021 is acknowledged. Claims 22, 25-30, 33, 34 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivardo et al (Int. J. Antimicrob. Agents, 2011).
Rivardo discloses the treatment of a biofilm with various antibiotics, including tobramycin, in combination with the biosurfactant, V9T14. The combination of tobramycin and the biosurfactant results in a synergistic effect. See abstract. The reference suggests that the biosurfactant forms pores that alter membrane integrity, leading to an increase in efficacy of the antibiotic. See page 329, last sentence. With respect to claim 10, there is nothing in the description of a kit in the specification that would distinguish it from the solutions of the surfactant and the tobramycin as disclosed by Rivardo.  

Claims 1-5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Leighton (US 2011/0257115).
Leighton discloses the administration of rhamnolipids in combination with an aminoglycoside, such as gentimicin, for the treatment of rhinitis or sinusitis. See abstract and paragraph [0032]. The rhamnolipids may be obtained from P. aeruginosa. See paragraph [0040]. The preferred ones are the mono- and di-rhamnolipids depicted in paragraph [0041]. Regarding claim 10, the compounds would have to be in some sort of packaging or container, either separately or in admixture. Such a container or pair of containers would constitute a kit, as defined in the specification. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rivardo et al (Int. J. Antimicrob. Agents, 2011) and Ines et al (Carbohyd. Res., 2015). 
Rivardo teaches as set forth above. The reference further teaches that rhamnolipids, a known biosurfactant derived from Pseudomonas, is known to enhance the effect of some 
Ines reviews the state of the art regarding glycolipid biosurfactants and their related biomedical and biotechnological applications. The reference teaches that biosurfactants are well known by their membrane permeabilization properties as they can induce pore and ion channel formation. This action destabilizes the integrity and permeability of the membrane. Further, Pseudomonas-derived rhamnolipids, particularly, are recognized by their pore forming abilities and membrane permeabilizing properties. See Section 3.1 at page 60. The reference further teaches that owing to these properties, rhamnolipids possess antibacterial activity. See Section 3.1.1 at page 63. Mono- and di-rhamnolipids are depicted at Figure 1.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Rivardo product by using mono- and/or di-rhamnolipids as the biosurfactant in combination with tobramycin with a reasonable expectation of success. The modification would amount to a substitution of one known element for another to obtain predictable results. It would be further obvious to prepare the components in the form of a kit for the convenience of the user.   
With respect to claim 7, Rivardo provides a rationale for the synergistic outcome. The pore formation allows for enhanced antibiotic penetration of the biofilm and thereby increasing its efficacy. 



6 is rejected under 35 U.S.C. 103 as being unpatentable over Rivardo et al (Int. J. Antimicrob. Agents, 2011) and Ines et al (Carbohyd. Res., 2015) as applied to claims 1-5 and 7-10 above, and further in view of Varvaresou et al (Lett. Appl. Microbiol., 2015).
Rivardo teaches as set forth above. 
Ines teaches as set forth above. The reference teaches that glycolipid biosurfactants generally have similar structure and pore-forming ability. 
Varvaresou teaches a xylolipid biosurfactant that has antibacterial activity against multi-drug resistant pathogens. See abstract; Figure 1; and Section 4. 
The references are silent regarding a combination comprising an aminoglycoside and a xylolipid.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Rivardo product by using a xylolipid as the biosurfactant in combination with tobramycin with a reasonable expectation of success. The modification would amount to a substitution of one known element for another to obtain predictable results. It would be further obvious to prepare the components in the form of a kit for the convenience of the user.   
With respect to claim 7, Rivardo provides a rationale for the synergistic outcome. Varvaresou teaches a xylolipid with antibacterial activity, and Ines teaches that pore-formation is a general feature of glycolipid biosurfactants. The pore formation allows for enhanced antibiotic penetration of the biofilm and thereby increasing its efficacy. 
 



Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623